DETAILED ACTION
Status of Application
This action is responsive to national stage application filed 03/04/2019. The concurrently filed preliminary amendment is acknowledged. With entry of the amendment, new claims 16-36 are currently pending and under examination herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statements (IDS) filed on 06/10/2019 and 04/28/2021 are in compliance with the provisions of 37 CFR 1.97,1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation "FIG" must not appear. See 37 CFR 1.84(u)(l). A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Objection – Specification
The disclosure is objected to because of the following informalities:
(i) all references to "Figure 1" and "figure 1" (see, e.g., page 7, lines 26 and 30) should be revised to refer to -the figure- to engender consistency with the replacement drawing sheet required supra.
	(ii) a clerical error is noted at page 2, line 33: “methacyrlate” is misspelled.
(iii) insertion of section headings as prescribed in 37 CFR 1.77(b) (e.g., Background of the invention, Brief summary of the invention, Brief description of the drawing, Detailed description of the invention, etc.) at appropriate locations in the specification is suggested.
Appropriate correction of the specification is required.

Claim Interpretation
	Regarding Claim 29 (and depend claims 30-32), the Office considers the preamble terminology "for polymerizing acrylates” to be a statement of intended use.  If the body of a claim fully and Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F,3d 1238, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1939).

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 18 and 33-36, each claim contains a broad recitation of a particular range or limitation followed by the linking term “in particular”, and then a narrower recitation of the corresponding range or limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by such linking term(s) –for instance, “the range from 150 mbar to 350 mbar” and “acrylate rubber”-- are intended to be restrictive to the corresponding broader recitation(s), or merely exemplary of the remainder of the claims, and therefore not required. supra. 

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of Seitz et al (US 5196480) and Swoboda et al (US 4224419).
Regarding Claims 33-36, the claims lack novelty as being anticipated by each of Seitz et al and Swoboda et al, or alternatively, are rendered obvious by the respective teachings thereof.  Said claims include all polymers made by any of the process embodiments encompassed by claim 18 or in the system of claim 29, such polymers lacking any specific properties whatsoever. Accordingly, given the breadth of polymers made by the recited process or produced in the recited system and the lack of any basis to find that polymers throughout such breadth are substantively unique or substantially et seq. and Example 1 in Cols. 10-11).  Further as to claim 35, it is not seen, on the present record, wherein recitation of the system in which the polymer was produced necessarily distinguishes the ultimate product in any unobvious respect over the aforementioned copolymers disclosed by each of the applied references.  Where, as here, a product-by-process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden properly shifts to applicants to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ195 (Fed. Cir. 1983). 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takai et al (US 2002/0176812 A1) is cited as pertinent to a system comprising: a material-circulating system comprising pipes 3, 4 connecting a polymerization vessel 1 with a heat-exchanger 2; and a pipe 10 for introducing a vinyl acetate-containing liquid to the heat-exchanger 2 (note Fig. 1 and paras [0055]-[0057]).  The cited art does not teach the present invention, in particular, a system comprising: “a reactor, and an evaporative cooler … wherein the reactor can be evacuated through the evaporative cooler by a vacuum pump in order to generate a required subatmospheric pressure in the range from 150 mbar to 350 mbar in the reactor, where a subatmospheric pressure conduit is connected to the vacuum pump and is joined to a three-way valve and the three-way valve is connected by a suction conduit to a cap of the evaporative cooler and by a bypass conduit to a lower region of the evaporative cooler, which region is arranged opposite the cap and adjacent to the reactor.

Conclusion/Allowable Subject Matter
Claims 29-32 are allowed. 
Claims 18-28 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/05-24-21